t c memo united_states tax_court terry alan simmons petitioner v commissioner of internal revenue respondent docket no filed date terry alan simmons pro_se cynthia j olson for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure big_number big_number the issues for decision are whether petitioner had unreported income for each of the years under consideration namely and as determined by respondent in respondent's posttrial brief respondent concedes a portion of the taxable_income determined in the notice_of_deficiency we hold that petitioner had unreported income for each year under consideration in the amount determined by respondent after concession discussed infra whether petitioner's failure_to_file federal_income_tax returns for each of the years under consideration was due to fraud we hold that it was whether petitioner should be required to pay a penalty to the united_states under sec_6673 we hold that he should in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded findings_of_fact petitioner resided in boise idaho at the time he filed his petition he did not file a federal_income_tax return for any of the years under consideration petitioner had been employed by the city of boise the city since during the years under consideration he was a subdivision review analyst in the city's public works department receiving wages from the city as follows dollar_figure dollar_figure dollar_figure during the years under consideration petitioner was married to betty a simmons mrs simmons mrs simmons was employed by cpc intermountain hospital the hospital throughout and and received wages from the hospital as follows dollar_figure dollar_figure dollar_figure prior to petitioner and mrs simmons had filed joint income_tax returns by petitioner had become a tax_protester and adopted tactics designed to evade the payment of tax and harass those whom he thought were interfering with his scheme the first thing petitioner did was to drop out of the commercial banking system and thereafter he dealt primarily in cash then he attempted to stop withholding on his paychecks by filing false forms w-4 specifically on date he filed a form_w-4 with the city claiming allowances prior thereto he had claimed allowances that resulted in withholding close to his actual tax_liability upon receipt of this form_w-4 the city notified the internal_revenue_service irs in accordance with a regulatory requirement the irs responded to the city's notification directing the city to withhold at single_taxpayer rates with no allowances until a new form_w-4 was filed with a reasonable number of allowances claimed the city complied with the irs' instructions on date petitioner filed a form_w-4 with the city claiming allowances after the city did not honor this new form_w-4 petitioner filed bogus liens against various city employees including the city payroll clerk and irs employees he also filed a lawsuit against the city and the payroll clerk the city defended the lawsuit the liens were expunged and a judgment was entered against petitioner in date petitioner and mrs simmons executed a declaration of trust purporting to convey their personal_residence to themselves as trustees for the benefit of their children this case previously had been calendared for trial at the session in boise beginning on date on date petitioner and mrs simmons filed a voluntary petition for bankruptcy under chapter thus halting the proceedings in this case petitioner and mrs simmons did nothing to prosecute the bankruptcy case and that case was dismissed for failure_to_file a plan and failure_to_file tax returns on date respondent filed a motion for an award of a penalty under sec_6673 on date petitioner filed a document entitled administration law demand for dismissal of notice_of_deficiency by the commissioner of the internal revenue in response the court issued an order dated date in which we characterized petitioner's arguments as frivolous and admonished petitioner that if he continued to advance such frivolous legal arguments we would consider imposing a penalty under sec_6673 at the trial of this case on date petitioner continued the same tax_protester arguments he had been warned to abandon in the notice_of_deficiency respondent determined that petitioner was liable for tax on all the wage income he received from the city and on percent of the wage income mrs simmons received from the hospital respondent also determined additions to tax under sec_6651 for the years in issue in respondent's posttrial brief respondent conceded that petitioner's and mrs simmons' wages were community_income and thus petitioner was liable for tax on only percent of the income he received from the city and percent of the income mrs simmons received from the hospital issue unreported income opinion the uncontroverted evidence in this case establishes that petitioner and mrs simmons had unreported wage income during each of the years under consideration as follows petitioner mrs simmons dollar_figure big_number dollar_figure big_number big_number big_number idaho is a community_property_state absent circumstances not shown here petitioner is liable for tax on percent of the wage income received from the city and percent of the wage income mrs simmons received from the hospital see 403_us_190 issue sec_6651 additions to tax sec_6651 imposes an addition_to_tax for failure_to_file a tax_return where the failure_to_file is fraudulent the addition_to_tax i sec_15 percent of the amount required to be shown on the return for each month beyond the return's due_date up to a maximum of percent if the failure_to_file is not fraudulent and is not due to reasonable_cause the addition_to_tax i sec_5 percent of the amount required to be shown on the return for each month that the return is not filed up to a maximum of percent respondent bears the burden of proving by clear_and_convincing evidence that the failure_to_file was fraudulent sec_7454 rule b 102_tc_632 respondent's burden is met if it is shown that petitioner intended to evade taxes known to be due and owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes and that there is an underpayment_of_tax 398_f2d_1002 3d cir 80_tc_1111 26_tc_107 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir fraud is never presumed but rather must be established by affirmative evidence 829_f2d_828 9th cir affg tcmemo_1986_223 direct evidence of the requisite fraudulent intent is seldom available but fraud may be proved by circumstantial evidence 317_us_492 rowlee v commissioner supra pincite the taxpayer's entire course of conduct may establish the requisite intent 53_tc_96 over the years courts have identified various factors from which fraudulent intent can be inferred these include failure_to_file a return for several consecutive years failure to report substantial income dealing in cash to avoid financial scrutiny filing a false form_w-4 and failure to cooperate with the taxing authorities 796_f2d_303 9th cir affg tcmemo_1984_601 these factors are present in this case we observed petitioner at trial he is an intelligent individual who was continuously employed in a responsible position we are convinced that he was aware of his obligation to report his income and file income_tax returns but he deliberately chose not to do so we recognize that failure_to_file a tax_return itself does not establish fraud but combined with affirmative acts it will be sufficient to prove fraud see 78_tc_304 here the evidence shows that petitioner engaged in affirmative acts to misrepresent secrete and attempt to deceive in order to evade taxes known by him to be due and owing to the government he intentionally filed false forms w-4 to prevent the collection_of_taxes he dealt primarily in cash to avoid financial scrutiny and he tried to remove his assets from the reach of the irs by executing a declaration of trust with his wife purporting to convey their personal_residence to themselves as trustees for the benefit of their children respondent has proven by clear_and_convincing evidence that petitioner's failure_to_file returns for each of the years under consideration was fraudulent accordingly we hold that petitioner is liable for the sec_6651 additions to tax for and issue sec_6673 penalty in relevant part sec_6673 provides sec_6673 tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer's position in such proceeding is frivolous or groundless or the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure petitioner presented frivolous and groundless arguments throughout these proceedings we admonished petitioner that if he continued to advance such arguments we would consider imposing a penalty under sec_6673 he did not heed our warning we find that petitioner in addition to maintaining a frivolous and groundless position instituted and maintained this proceeding primarily for delay he had ample opportunity to address the merits of respondent's determination but he chose not to do so see 791_f2d_68 7th cir see also 490_us_319 defining legal frivolousness petitioner's insistence on pursuing his fruitless argument has consumed time and effort of this court and of respondent that could have otherwise been devoted to resolving bona_fide claims of other taxpayers see 806_f2d_948 9th cir accordingly we shall grant respondent's motion for an award of a penalty under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure we have considered all arguments made by petitioner in this proceeding we perceive no need to refute petitioner's protester arguments with somber reasoning to do so might suggest they have colorable merit see 737_f2d_1417 5th cir suffice it to say all of them are without merit to reflect the foregoing and respondent's concession an appropriate order will be issued and a decision will be entered under rule
